Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Hamilton appeals the district court’s ordér denying his 18 U.S.C, § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hamilton, No. 1:95-cr-00174-1 (S.D,W.Va. Nov. 6, 2015). We deny Hamilton’s motion to *327appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.